The information disclosure statement filed 8/26/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. A copy of the cited JP 2013540501 document should be submitted. The Pre-Grant Publication indicated in 1 in Foreign Patent Documents should be cited separately; a copy need not be submitted if a document is a US patent document.

The information disclosure statement filed 2/18/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Copies of the foreign documents in Foreign Patent Documents should be submitted to comply with 37 CFR 1.98(a)(2). The corresponding translation documents should be cited separately; copies need not be submitted if documents are US patent documents.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "the slidable inserter" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
In claim 3, it is unclear whether “an opening in the elongated body” is required since the elongated body is not explicitly required to comprise said opening. It is recommended that the claim includes a statement such as “wherein the elongated body comprises an opening in the elongated body” to further clarify.
Claim 6 recites the limitation "the remainder of the second channel” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the exterior of the elongated body” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the slidable inserter" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
In claim 12, it is unclear whether “an opening in the elongated body” is required since the elongated body is not required to comprise said opening. It is recommended that the claim includes a statement such as “wherein the elongated body comprises an opening in the elongated body” to further clarify.
In claim 12, it is unclear what was intended to comprise “opening in the sliding inserter” of lines 1-2. It may be that system generally comprises said opening or it may be that it was 
Claim 13 recites the limitation "the locked position" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 14, it is unclear whether “recess on the elongated body” is required since the elongated body is not required to comprise said recess. It is recommended that the claim includes a statement such as “wherein the elongated body comprises a recess on the elongated” to further clarify.

5.	Claims 18-20 are allowed. Claims 1-17 would be allowable but for the above matters. The following is an examiner’s statement of reasons for allowance or the indication of allowable subject matter: The claims distinguish over closest prior art cited in the 892. In an exemplary prior art reference, Winslow (US 6063088) discloses an apparatus/method involving a drill guide comprising channel 104 but fails to disclose at least two channels, slidable/sliding inserter, and interrelationships thereof as claimed. There would have been no obvious reason(s) to modify the Winslow apparatus/method to satisfy at least this/these and/or each of Applicants' claimed limitations, as such modifications would have likely rendered the Winslow apparatus/method incapable of continuing to operate/behave in the particular manner set forth within the Winslow reference, which would have been strongly suggestive of an application of impermissible hindsight reasoning. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775